Citation Nr: 1811527	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-39 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 50 percent prior to August 31, 2010, for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for the period prior to August 31, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from August 1966 to August 1968, including service in the Republic of Vietnam.  His decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The Veteran requested a Travel Board hearing in his substantive appeal, but he withdrew his hearing request in December 2013.  This claim was previously remanded in April 2015 to schedule the Veteran for a VA audiology examination.  The record shows that the Veteran failed to attend or reschedule VA examinations scheduled for July 2016 and September 2016 and thus the examinations were cancelled.  The Board is satisfied that there has been substantial compliance with the prior remand and the case may move forward without prejudice to the Veteran.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a June 2012 rating decision, the RO granted a 100 percent disability rating for PTSD, effective August 31, 2010.  As this represents a full grant of the benefits sought from August 31, 2010, the issue has been recharacterized above.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown within one year after discharge from service, and the competent and probative evidence does not establish that the Veteran's current bilateral hearing loss disability was incurred in or otherwise related to his period of service.   
2.  Prior to August 31, 2010, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, including judgment, thinking, family relations, work, and mood, due to symptoms such as frequent depression; difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances; unprovoked irritability and outbursts of anger; and suicidal ideation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  Prior to August 31, 2010, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.126, 4.130, Diagnostic Code 9411 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Bilateral Hearing Loss 

The Veteran asserts that his bilateral hearing loss resulted from his active duty service.

As an initial matter, this case was previously remanded for a VA audiology examination in April 2015.  The evidence shows that a VA examination was scheduled for July 2016, but the Veteran failed to attend because he was in the hospital for leg pain.  The examination was rescheduled for September 2016, but the Veteran failed to attend the examination, did not attempt to reschedule, and provided no good cause for his failure to do so.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (b).  As the Veteran failed to attend the scheduled examination, the Board will adjudicate the matter on the evidence of record.  See id.; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street).

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for chronic disabilities, such as hearing loss, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is considered to be a chronic disability for VA purposes.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley at 155, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303 (d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303 (d).

The Board also notes that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley, 5 Vet. App. at 159-160.

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C. § 1154 (b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  However, the reduced evidentiary burden of 38 U.S.C. § 1154  (b) applies only to the question of service incurrence and not to the question of a nexus to service.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C. § 1154 (b) do not establish service connection for a combat veteran; instead, it aids a combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Initially, the Board notes that the Veteran was exposed to loud noise in service.  He was awarded the Purple Heart for injuries sustained in service and in the November 2008 rating decision, the RO conceded exposure to acoustic trauma in service.

Turning to the evidence of record, the Veteran's service treatment records are silent for complaint or documentation of hearing loss.  An August 1968 separation examination noted normal ears and drums and the Veteran denied any ear trouble. 

Post-service, VA outpatient clinic treatment records show the Veteran received a VA audio consultation in August 2008.  It was noted that pure tone thresholds suggested hearing loss, but the response behavior was inconsistent, as there was poor agreement between pure tone thresholds and speech recognition scores.  In a September 2008 follow-up consultation, mild high frequency sensorineural hearing loss was noted and the response behavior appeared more consistent.  The audiologist noted that the Veteran was not a candidate for hearing aids at that time. 

A VA audio examination in October 2008 revealed mild bilateral sensorineural hearing loss.  A history of gunfire noise in the army, as well as some construction noise in civilian life, was reported.  The examiner opined that it was less likely than not that noise trauma in military service was the etiology of the Veteran's hearing loss and tinnitus because the Veteran reported that his tinnitus began sometime in the 1970's and the separation audiogram revealed normal hearing bilaterally at the frequencies tested.  In forming his opinion, the examiner reviewed the Veteran's claim file and considered the Veteran's lay statements that he was exposed to gunfire noise in service and construction noise post-service.  

Based on the foregoing, the Board finds that the most probative evidence of record establishes that the Veteran's bilateral hearing loss is less likely than not related to his period of active service.  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board places high probative weight on the VA opinion of record, as the examiner reviewed the Veteran's claims file, and provided adequate rationale for the opinion that the Veteran's bilateral hearing loss is less likely than not related to his period of active service.  In addition, there is no competent medical evidence to the contrary.   

Regarding the Veteran's assertions that he experienced hearing loss as a result of his period of active service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the instant case, the Veteran's accounts of in-service hearing loss are simply not corroborated by the medical evidence of record.  The first report of hearing loss occurred in 2008, over 40 years after separation.  The most probative evidence of record does not establish that the Veteran's currently diagnosed bilateral hearing loss is related to his period of active duty.  Instead, the most probative medical evidence of record has demonstrated that the disorder was diagnosed more than four decades following separation, and as such hearing loss is not directly or presumptively related to the Veteran's period of active service. 

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II. PTSD

The Veteran contends that his service-connected PTSD warrants a higher rating than currently assigned.  A 50 percent rating is effective prior to August 31, 2010 under Diagnostic Code 9411.  

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board notes that the DSM-IV has been updated with a Fifth Edition (DSM-V). Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Because the appeal was certified to the Board prior to August 4, 2014, the Veteran's claim does not meet the provisions of this interim rule.  Therefore, the applicable DSM-IV criterion applies.

One factor for consideration under DSM-IV is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score between 61 and 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score ranging from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work. 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126 (a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Board finds that a rating of 70 percent, but no higher, is warranted for the period prior to August 31, 2010.  

The Veteran presented to the VA mental health clinic (MHC) in May 2008 for a mental status examination.   The Veteran reported hearing the voice of the "devil" telling him to do "bad things" and engage in petty crime to assist with his financial difficulties.  He stated that he knew this was wrong, but he felt sad and upset that he could not help his wife with the bills and household expenses.  Upon further consultation, the psychologist concluded that the Veteran was hearing these voices as a result of personal stress, and religious and cultural beliefs, and they were not the result of true psychotic symptoms.  There were no overt signs of psychotic process or thought disorder noted.  The Veteran was appropriately dressed and groomed and he expressed a desire to continue individual therapy to work through his personal stresses.  The psychologist observed anxious and dysphoric mood throughout the session, and the Veteran's affect was slightly incongruent.  It was determined that the Veteran was not likely to imminently hurt anyone or himself given his strong religious beliefs, strong family connections and support, lack of history suicidal attempts, and his willingness to get mental help.

The Veteran was seen in the VA outpatient clinic twice in June 2008 and he reported feeling depressed and anxious, and stated that he hated being alone, especially at night.  The Veteran presented casually and appropriately dressed, attentive with good eye contact, and he did not have abnormal movements.  His speech was goal-directed and there was no indication of hallucinations or delusions.  He reported a past history of a suicide attempt several years prior, in which he took pills, but did not take enough.  However, he denied any current thoughts of suicide.  He stated that he did have a plan for how to kill himself and would use pills, which he had access to.  The clinician found that the Veteran was at low risk for suicide and the Veteran denied any thoughts or plan to harm anyone else. 

In a statement received August 2008, the Veteran reported having sleepless nights, mental stress, unstable finances, attempted suicide, drug and alcohol use, and thoughts of hurting other people because of his anger with society. 

On VA examination in October 2008, the examiner noted that the Veteran's condition was chronic, but remained unchanged in frequency and severity.  The Veteran exhibited poor social, marital, and occupational functioning with feelings of depression and anxiety and episodic paranoid feelings.  The Veteran reported that he had been married for 31 years and had a good relationship with his three children and some close friends.  However, he had difficulty falling or staying asleep, as well as irritability or outbursts of anger.  He indicated that he did house and yard work and attended church on regular basis.  He also enjoyed billiards and watching football on TV.  The Veteran reported that he had not been working for the past 8-10 years due to poor interactions with his employers.  On examination, the Veteran was dressed casually and it was noted that he was able to maintain minimum personal hygiene and manage his financial affairs.  The Veteran exhibited attentive attitude and his psychomotor activity, speech, and thought content/process were all unremarkable.  There was no indication of delusions, hallucinations, panic attacks, inappropriate behavior, episodes of violence, obsessive/ritualistic behavior, or suicidal/homicidal thoughts.  The examiner opined that there was no total occupational and social impairment, but the Veteran exhibited deficiencies in judgment, thinking, family relations, work, and mood due to his PTSD symptoms.  In particular, the Veteran's depressed mood resulted in poor judgment at times, and the examiner also cited the Veteran's feelings of paranoia, inability to hold a job, marital discord, and frequent depression, as examples of his occupational and social deficiencies.  A GAF score of 50 was assigned.     

After consideration of the medical and lay evidence, the Board resolves reasonable doubt in favor of the Veteran and finds that a rating of 70 percent is appropriate for the entire appeal period under consideration prior to August 31, 2010. 

The Board notes that the Veteran had difficulty adapting to stressful circumstances, as evidenced by his challenges with dealing with his employers and poor interactions with supervisors.  In addition, the Veteran mainly reported poor social functioning during this time, including marital problems with his wife, demonstrating an inability to establish and maintain effective relationships.  These deficiencies, along with frequent reports of depression, hypervigilance, unprovoked irritability and outbursts of anger, and paranoia, are of the frequency, severity, and duration as required for a 70 percent rating.  Further, the record shows an increase in suicidal thoughts beginning in 2008, and the Veteran reported having a plan for suicide.  Therefore, resolving all reasonable doubt in favor of the Veteran, a 70 percent rating, but no higher, is warranted for the entire period on appeal.  However, a rating in excess of 70 percent is not warranted at any time during this period.

The evidence of record does not show occupational and social impairment as to warrant a 100 percent rating.  While the Veteran has social impairment, it is not total, as he was still able to maintain relationships with his children and had some close friends.  The Veteran did not have gross impairment in thought processes or communication or grossly inappropriate behavior, as the Veteran was polite and cooperative on examination.  He also did not suffer from persistent delusions or hallucinations.  While the Veteran reported hearing voices during a May 2008 MHC visit, it was determined that these voices were due to personal stress and the Veteran's religious and cultural beliefs, and not due to psychotic symptoms.  The Veteran had some memory impairment, but he did not have memory loss for names of close relatives or his own name or occupation.  Although the Veteran's disability had some occupational impacts, it did not rise to the level of total occupational impairment.  The medical records reflect that the Veteran was able to perform certain tasks such as managing his financial affairs.  Additionally, the Veteran was able to perform activities of daily living, as he was noted to be dressed appropriately and casually during the October 2008 VA examination and able to maintain minimal personal hygiene.  Furthermore, the evidence did not demonstrate a persistent danger of the Veteran hurting himself or others, as he had no history of suicide attempts, violence, or assaults.  

As stated above, GAF scores are not dispositive.  Rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  In October 2008, the Veteran exhibited a GAF score of 50 and was found to have occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  Given the foregoing, a rating of 70 percent is warranted for the entire appeal period.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

For the period prior to August 31, 2010, a disability rating of 70 percent, but no higher, for PTSD is granted.


REMAND

Unfortunately, a remand is required in this case for the issue of entitlement to a TDIU based upon the Veteran's service-connected disabilities.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Board notes that while the medical evidence of record suggests that the Veteran had periods of unemployment throughout the appeal period, it is unclear what the Veteran's entire work history entailed.  Therefore, remand is necessary in order to obtain the Veteran's work history. 




Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran all required notice under VCAA for a TDIU claim and request that the Veteran submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  In addition ask the Veteran to provide VA with contact information for his past/present employers so that relevant information can be obtained from them.  Then contact the Veteran's past/present employers to obtain the relevant information regarding the Veteran's claim. 

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim of entitlement to TDIU for any period during which the Veteran was unemployed and for which he asserts that it is due to his service-connected disabilities.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


